DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 21 September 2021.
The application has been amended as follows: 
Claim 20 is amended as follows:
20. (currently amended) The sub-assembly as claimed in claim 15, wherein for each leg the gripper forms  an acute angle relative to an inner surface of the leg and the guide finger forms an obtuse angle relative to the inner surface of the leg.
Reasons for Allowance
Claims 15-21, 23, and 25-35 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: the claims, as amended by the Examiner’s amendment in the action mailed 03 August 2021 and in this corrected NOA, in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 03 August 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783